NO. 07-10-00013-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
28, 2010
 

 
RANDY BROWN, APPELLANT
 
v.
 
BILL HOLMAN AND
CLAYTEX PROPERTIES, INC., APPELLEES 

 

 
 FROM THE 97TH DISTRICT COURT OF CLAY
COUNTY;
 
NO. 2008-0000187C-CV; HONORABLE VICKI ISAACKS, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
 
Appellant Randy Brown has filed a
motion for partial dismissal of this appeal. Specifically, Brown seeks
dismissal of appellee Bill Holman.  A certificate of conference attached to the
motion indicates it is unopposed by Holman and the other appellee,
Claytex Properties, Inc.  The court has issued no opinion.  We therefore dismiss the appeal as it
pertains to appellee Bill Holman.  See Tex.
R. App. P. 42.1(a)(1),(b).  Otherwise, the appeal shall continue and
hereinafter bear the style “Randy Brown v. Claytex
Properties, Inc.”  No costs shall be
taxed against Holman.  Tex.
R. App. P. 42.1(d).
 
 
Per Curiam